Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/18/2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the Specification and Claims overcome each and every objection, 102, and 103 rejection previously set forth in the Non-Final Office Action mailed 10/20/2020.

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 18 the word “minimum” is misspelled as “minim”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected as it is dependent on claim 5, a cancelled claim. For examination purposes, claim 7 is treated as dependent upon the independent claim, claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2011/061780) in view of Ogawa (DE 3 712 155).
Regarding claim 1, Mita discloses [Figures 1-3] a pneumatic tire comprising: a plurality of circumferential grooves 12; and a plurality of land portions 16 that are partitioned by at least one contact patch end and the plurality of main grooves 12; wherein the plurality of land portions 16 comprise a center land portion 16b that contains a center in a tire width direction CL, and a pair of side land portions 16a, 16c that are adjacent in the tire width direction to the center land portion 16b; wherein the center land portion 16b comprises edge portions 22b, 22c having drop lengths D1 and D2 TR); as it is the edge portions 22b, 22c being recessed, the most protruding part of the land portion are in vicinities of central positions [Mita, Paragraph 0037], having a central peak located intermediate in the width direction and forming a convex appearance to an exterior in the tire radial direction.
Mita does not specifically recite having at least one of the side land portions comprising a side negative recessed region that protrudes relative to the tread profile.
Ogawa teaches [Figure 2] having a raised part 13 (side negative recessed region) located on the web 7 of the intermediate zone 12 (side land portion), protruding relative to the tread profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mita with the teachings of Ogawa to have the side land portion comprise a raised part that protrudes relative to the tread profile. Doing so would allow for the raised part to impart greater rigidity, equalizing the ground pressure across the face of the tire, preventing uneven wear [Ogawa, Paragraph 0016].

Regarding claim 2, Mita and Ogawa teach the invention of claim 1 above. Mita discloses [Figures 1-3] the center land portion 16b comprising edge portions 22b, 22c having drop lengths D1 and D2 being recessed from the tread profile (dotted line, radius TR); and Ogawa teaches [Figure 2] a raised part 13 on the side land portions, the center land portion is are recessed, and the side land portions protrude (relative to the tread profile), meaning the average recession for the center land portion is greater than 0, and the average recession for the side land portions is less than 0. Therefore, the average amount by which the center land portion is recessed is greater than the average amounts by which each of the side land portions are recessed.

16b comprising edge portions 22b, 22c having drop lengths D1 and D2 being recessed from the tread profile (dotted line, radius TR); it can be seen in Figure 2B that the center of the center land portion 16b is the most protruding part of the land portion, and it meets, but does not exceed, the tread profile (dotted line, radius TR).

Regarding claim 6, Mita and Ogawa teach the invention of claim 1 above. Mita further discloses [Figures 1-3] the edge portions 22 of the side land portions 16a, 16c being recessed from the most protruding point of the land portion, and the most protruding points of the land portions being in the vicinities of central positions of the land portions in the tire width direction [Mita, Paragraph 0037], thereby the protruding amount decreasing as one proceeds from a location intermediate (central vicinity) in the tire width direction toward either end.

Regarding claim 7, Mita and Ogawa teach the invention of claim 1 above. Mita further discloses [Figures 1-3] the edge portions 22 of the side land portions 16a, 16c being recessed from the most protruding point (side peak) of the land portion, and the most protruding points (side peaks) of the land portions being in the vicinities of central positions of the land portions in the tire width direction [Mita, Paragraph 0037]; although “central vicinity” does not have a mathematical definition defining it as a “central third” of a land portion, from Figure 2B it would be reasonably expected by a person having ordinary skill in the art that a “central vicinity” of a land portion is as close to the median center line of the land portion as possible, falling within a central third of the land portion.

Regarding claim 9, Mita and Ogawa teach the invention of claim 1 above. Mita further discloses [Figures 1-3] four of the main grooves 12; the plurality of land portions comprise a pair of shoulder land 
Ogawa teaches [Figures 1-2] that, depending on the type of tire, areas with low ground pressure may sometimes extend into the outer zones 10 (shoulder land portions), in which case a raised part 13 (negative recessed region) may be supplied in the outer zone 10 (shoulder land portion) [Ogawa, Paragraph 0017]. Ogawa also teaches that the height of the raised part 13 is proportional to the amount of rigidity it imparts [Ogawa, Paragraph 0021], and thus variation in the height may be optimized across the tread to balance ground pressure. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize this and would configure the side land portion to protrude from the tread profile a greater amount than the shoulder land portion to equalize ground pressure over the entire width of the tread and thus prevent uneven wear [Ogawa, Paragraph 0024].

Regarding claim 11, Mita and Ogawa teach the invention of claim 1 above. Mita further discloses [Figures 1-3] the edge portions 22 of the center land portion 16b being recessed from the most protruding point (center peak) of the land portion, and the most protruding points (center peaks) of the land portions being in the vicinities of central positions of the land portions in the tire width direction [Mita, Paragraph 0037]; although “central vicinity” does not have a mathematical definition defining it as a “central third” of a land portion, from Figure 2B it would be reasonably expected by a person having ordinary skill in the art that a “central vicinity” of a land portion is as close to the median center line of the land portion as possible, falling within a central third of the land portion.

Regarding claim 12, Mita and Ogawa teach the invention of claim 1 above. Mita discloses [Figures 1-3] the groove depth GD of the circumferential grooves to be 8.2 mm [Mita, Paragraph 0048], and the drop length D1 of the edge portions to be 0.01 to 0.08 times the groove depth GD [Mita, Paragraph 0040], calculating to 0.082 mm to 0.656 mm. Ogawa recites the preferred protruding amount of the raised portion 13 to be from 0.1 to 2.0 mm [Ogawa, Paragraph 0018], overlapping with the drop length D1 from 0.1 mm to 0.656 mm. When the protrusion amount and the drop length D1 lie in that range, and the drop length D1 is greater than the protrusion amount, the land portion will protrude in the central vicinity, and be recessed on the edge portions.

Regarding claim 21, Mita and Ogawa teach the invention of claim 1 above. Mita discloses [Figure 2B] recessed edge portions 22b, 22c and not recessed most protruding points (center peaks) of the center land portion 16b lying in the central vicinity of the land portion. This most protruding point (center peak) can be seen to intersect the tread profile (dotted line, radius TR) at the tread centerline CL in Figure 2B.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2011/061780) in view of Ogawa (DE 3 712 155), further in view of Hosomi (US 2016/0121657).
Regarding claim 4, Mita and Ogawa teach the invention of claim 1 above. Miwa discloses [Figures 1-3] having groove area ratios (void ratios) higher on one half of the tire than the other half of the tire; however, Mita and Ogawa do not specifically recite a void fraction of the center land portion being greater than respective void fractions of each of the side land portions.
Hosomi teaches [Figures 1-3] a pneumatic tire comprising main grooves 12 and land portions 14, 16, 18 of varying protrusion heights. Hosomi teaches increasing the rigidity of the land portions 14, 16, 18 by setting a smaller void ratio and decreasing the rigidity of the land portions 14, 16, 18 by setting a larger void ratio, as well as balancing these void ratios with the protrusions of the land portions 14, 16, 18 [Hosomi, Paragraph 0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mita and Ogawa with the teachings of Hosomi to optimize the rigidity of the land portions by setting the void ratio of the center land portion greater than the void ratio of the side land portions. Doing so would uniformize the ground contact pressure and restrict uneven wear [Hosomi, Paragraph 0010].

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2011/061780) in view of Ogawa (DE 3 712 155), further in view of Koshio (JP 2008-126836).
Regarding claim 8, Mita and Ogawa teach the invention of claim 1 above. Mita and Ogawa do not specifically recite a width dimension relationship between the side and central land portions; however, Ogawa discloses an objective of the invention to be to equalize ground pressure across the tread, primarily by adjusting the rigidity (stiffness) of the land portions [Ogawa, Paragraph 0006].
Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q, thereby having the width of the center land portion P be larger than the width of the side land portion Q. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mita and Ogawa with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 10, Mita and Ogawa teach the invention of claim 9 above. Mita and Ogawa do not specifically recite a width dimension relationship between the side and shoulder land portions; however, Ogawa discloses an objective of the invention to be to equalize ground pressure across the tread, primarily by adjusting the rigidity (stiffness) of the land portions [Ogawa, Paragraph 0006]. 
Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q, thereby having the width of the shoulder land portion S be larger than the width of the side land portion Q. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mita and Ogawa with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the shoulder land portion is larger than the side land portion in the width dimension. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 13, Mita, Ogawa and Koshio teach the invention of claim 10 above. Koshio further teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q, thereby having the width of the center land portion P be larger than the width of the shoulder land portion S. Koshio 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mita and Ogawa with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the shoulder land portion in the width dimension. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Claims 1, 9, 11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2010/252159) in view of Ogawa (DE 3 712 155) and in view of Mita (US 2011/061780).
Regarding claim 1, Mukai discloses [Figure 1] a pneumatic tire comprising: a plurality of main grooves 3, 4 extending in a tire circumferential direction; and a plurality of land portions 5, 6R, 7R that are partitioned by at least one contact patch end and the plurality of main grooves; wherein the plurality of land portions 5, 6, 7R comprise a crown rib 5 (center land portion) that contains a center in a tire width direction C, and a pair of middle block rows 6R (side land portions) that are adjacent in the tire width direction to the center land portion; however, Mukai does not specifically recite the center land portion comprising a positive recessed region that is recessed relative to the tread profile, and at least one of the side land portions comprising a side negative recessed region that protrudes relative to the tread profile; wherein a tread surface of the center land portion is curved in such manner that forms a convex appearance to an exterior in the tire radial direction when viewed in a tire meridional section; and wherein the tread surface of the center land portion comprises a center peak at which a recessed amount of the positive recessed region is minimum, the center peak being arranged at a location intermediate in the tire width direction within the center land portion.
13 (side negative recessed region) located on the web 7 of the intermediate zone 12 (side land portion), protruding relative to the tread profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mita with the teachings of Ogawa to have the side land portion comprise a raised part that protrudes relative to the tread profile. Doing so would allow for the raised part to impart greater rigidity, equalizing the ground pressure across the face of the tire, preventing uneven wear [Ogawa, Paragraph 0016].
Mita teaches [Figures 1-3] a pneumatic tire comprising: land portions 16 that have edge portions 22 recessed relative to the center of the land portions by an amount equal to a drop length D1, D2. This creates a point of maximum protrusion in the central vicinity of the land portion [Mita, Paragraph 0037], lying intermediate in the width direction, and creating a convex appearance to an exterior in the tire radial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukai and Ogawa with the teachings of Mita to have edge portions of the land portions recessed relative to the central vicinity. Doing so would allow for an increase in handling and stability regardless of the land portion widths [Mita, Paragraph 0039].

Regarding claim 11, Mukai, Mita and Ogawa teach the invention of claim 1 above. Mita teaches [Figures 1-3] the edge portions 22 of the center land portion 16b being recessed from the most protruding point (center peak) of the land portion, and the most protruding points (center peaks) of the land portions being in the vicinities of central positions of the land portions in the tire width direction [Mita, Paragraph 0037]; although “central vicinity” does not have a mathematical definition defining it as a “central third” of a land portion, from Figure 2B it would be reasonably expected by a person having 


Regarding claim 14, Mukai, Mita and Ogawa teach the invention of claim 11 above. Mukai further discloses [Figure 1] the plurality of main grooves comprising a first center main groove 3A and a second center main groove 3B which partition the crown rib 5 (center land portion); the crown rib 5 (center land portion) comprises a plurality of first V-shaped grooves 10A (first center land grooves) and a plurality of second V-shaped grooves 10B (second center land grooves), each of the first V-shaped grooves 10A (first center land grooves) and each of the plurality of second V-shaped grooves 10B (second center land grooves) being arranged alternately in the tire circumferential direction [Mukai, Paragraph 0056]; each of the first V-shaped grooves 10A (first center land grooves) is connected to the first center main groove 3A and is away from the second center main groove 3B; and each of the second V-shaped grooves 10B (second center land grooves) is connected to the second center main groove 3B and is away from the first center main groove 3A. 

Regarding claim 15, Mukai, Mita and Ogawa teach the invention of claim 14 above. Mukai discloses [Figure 1] each of the first V-shaped grooves 10A (first center land grooves) extending past and through a tire equator C, and each of the second V-shaped grooves 10B (second center land grooves) extending past and through the tire equator C.

Regarding claim 18, Mukai, Mita and Ogawa teach the invention of claim 15 above. Mukai discloses [Figure 1] the plurality of main grooves comprise a first shoulder main groove 4; the pair of side land portions 6R comprise a first side land portion partitioned by the first center main groove and 21 (first side land grooves); and each of the middle axial grooves 21 (first side land grooves) is connected to each of the first center main groove 3A and the first shoulder main groove 4.

Regarding claim 19, Mukai, Mita and Ogawa teach the invention of claim 18 above. Mukai discloses [Figure 1] the plurality of main grooves comprise a second shoulder main groove 4; the pair of side land portions 6R comprise a second side land portion partitioned by the second center main groove and the second shoulder main groove; the second side land portion comprises a plurality of middle axial grooves 21 (second side land grooves); and each of the middle axial grooves 21 (second side land grooves) is connected to each of the second center main groove 3A and the second shoulder main groove 4.

Claims 10, 13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2010/252159) in view of Ogawa (DE 3 712 155) and in view of Mita (US 2011/061780), further in view of Koshio (JP 2008-126836).
Regarding claim 10, Mukai, Mita and Ogawa teach the invention of claim 9 above. Mukai, Mita and Ogawa do not specifically recite a width dimension relationship between the side and shoulder land portions; however, Ogawa discloses an objective of the invention to be to equalize ground pressure across the tread, primarily by adjusting the rigidity (stiffness) of the land portions [Ogawa, Paragraph 0006]. 
Koshio teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q, thereby having the width of the shoulder land portion S be larger than the width of the side land portion Q. Koshio also 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mukai, Mita and Ogawa with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the shoulder land portion is larger than the side land portion in the width dimension. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 13, Mukai, Mita and Ogawa teach the invention of claim 10 above. Koshio further teaches [Figures 2 and 4] a width P of the center land portion 30, a width Q of the second land portions 40 (side land portions), and a width S of the shoulder land portions 50 [Koshio, Paragraph 0029], wherein the width P is larger than the width S which is larger than the width Q, thereby having the width of the center land portion P be larger than the width of the shoulder land portion S. Koshio also teaches ensuring the width of land portion rows to be sufficient to secure the rigidity of the land portions [Koshio, Paragraph 0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mita and Ogawa with the teachings of Koshio to adjust the widths, and therefore the rigidity, of the land portions to be such that the center land portion is larger than the shoulder land portion in the width dimension. Doing so would allow for the rigidity of the land portions to be sufficiently secured, and so uneven wear is improved [Koshio, Paragraph 0009].

Regarding claim 16, Mukai, Mita and Ogawa teach the invention of claim 13 above. Mukai further discloses [Figure 1] the plurality of main grooves comprising a first center main groove 3A and a second center main groove 3B which partition the crown rib 5 (center land portion); the crown rib 5 10A (first center land grooves) and a plurality of second V-shaped grooves 10B (second center land grooves), each of the first V-shaped grooves 10A (first center land grooves) and each of the plurality of second V-shaped grooves 10B (second center land grooves) being arranged alternately in the tire circumferential direction [Mukai, Paragraph 0056]; each of the first V-shaped grooves 10A (first center land grooves) is connected to the first center main groove 3A and is away from the second center main groove 3B; and each of the second V-shaped grooves 10B (second center land grooves) is connected to the second center main groove 3B and is away from the first center main groove 3A.

Regarding claim 17, Mukai, Mita and Ogawa teach the invention of claim 16 above. Mukai discloses [Figure 1] each of the first V-shaped grooves 10A (first center land grooves) extending past and through a tire equator C, and each of the second V-shaped grooves 10B (second center land grooves) extending past and through the tire equator C.

Regarding claim 20, Mukai, Mita and Ogawa teach the invention of claim 17 above. Mukai discloses [Figure 1] the plurality of main grooves comprise a first shoulder main groove 4; the pair of side land portions 6R comprise a first side land portion partitioned by the first center main groove and the first shoulder main groove; the first side land portion comprises a plurality of middle axial grooves 21 (first side land grooves); and each of the middle axial grooves 21 (first side land grooves) is connected to each of the first center main groove 3A and the first shoulder main groove 4.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749